UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6438



MARK ANTHONY MCBRIDE,

                                              Petitioner - Appellant,

          versus


JOHN J. LAMANNA, Warden of Federal         Prison
Camp, Edgefield, South Carolina,

                                               Respondent - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Terry L. Wooten, District Judge.
(8:05-cv-01682-TLW)


Submitted: August 24, 2006                    Decided: August 30, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark Anthony McBride, Appellant Pro Se. Barbara Murcier Bowens,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Mark Anthony McBride, a federal prisoner,             appeals the

district court’s order denying relief on his 28 U.S.C. § 2241

(2000)    petition.       We    have    reviewed    the    record   and   find    no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.            McBride v. LaManna, No. 8:05-cv-01682-TLW

(D.S.C. Feb. 23, 2006). We dispense with oral argument because the

facts    and    legal   contentions      are    adequately   presented     in    the

materials      before   the     court   and     argument   would    not   aid    the

decisional process.



                                                                          AFFIRMED




                                        - 2 -